KAROHL, Judge.
Plaintiff-Appellant appeals dismissal of all counts of his petition against Housing Authority of St. Louis County and others. The court dismissed the original petition filed by plaintiff against the Housing Authority and five former tenants. Plaintiff sought legal and equitable relief for civil rights violations, breach of contract and torts related to leases of apartments under the United States Department of Housing and Urban Development Section 8 Housing Voucher Program.
For a number of reasons the motion of the Housing Authority and others to dismiss this appeal is sustained. First, the legal file does not contain the petition which was dismissed by the trial court and is the subject of this appeal. It contains an amended petition which was not the subject of dismissal. In the absence of compliance with Rule 81.12 we are unable to review the points on appeal. Second, appellant’s brief does not *324contain a statement of facts complying with Rule 84.04(c). His statements of fact are unsupported by citation to the record. He presents a number of “facts” not relevant to any issue on appeal. The “facts” presented are argumentative.
Gratuitously, we have reviewed as much of the record as was presented by appellant. It appears the trial court did not err in dismissing all counts of the original petition because they are barred by the legal doctrines of res judicata and collateral estoppel.
Appeal dismissed.
AHRENS, P.J., and CRANDALL, J., concur.